6DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-21 in the reply filed on 14 December 2021 is acknowledged.  The traversal is on the ground(s) that while the inventions are distinct from one another, there would not be an undue burden on the examiner to examine all the claims of all the inventions.  This is not found persuasive because upon completion of the search for the elected invention, it was determined that continuing to examine the other inventions would have caused an undue burden.  This is due to the disparate search and consideration required for the additional inventions would take more time than the examiner is granted to perform the examination.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al., US Patent Application Publication No. 2014/0134748 A1.
In reference to claim 1, Liu teaches an injection device, which is used to inject a liquid onto a test area of a semiconductor element  (Figure 2, 201, integrated electro-microfluidic probe card), and which comprises: 
a base (Figure 2, 217, fluidic mount); 
a reservoir disposed on the base (Figure 2, 209, fluidic probe and Paragraph [0030 having a well]) and including at least one connecting port and a dropping port (Figure 2, 211, conduits), wherein the dropping port is slightly touching the test area of the semiconductor element (Paragraph [0027] the integrated electro-microfluidic probe card is then mounted with the wafer); 
a first testing pipe connected with the at least one connecting port of the reservoir and utilized to inject a first testing liquid into the reservoir (Figure 2, 207 and Paragraph [0026], one microchannel and Figure 5, 508, flow test fluid); 
a cleaning pipe connected with the at least one connecting port of the reservoir and utilized to inject a cleaning liquid into the reservoir for cleaning the reservoir and the test area of the semiconductor element (Figure 2, 207 and Paragraph [0026], a second microchannel and Figure 5, 516, and Paragraph [0040 ] flush test fluid with cleaning fluid); and 
a liquid-draining pipe connected with the at least one connecting port of the reservoir and utilized to drain off the first testing liquid or the cleaning liquid inside the reservoir (Figure 2, 205 fluid output).

In reference to claim 3, Liu teaches a multiport valve including at least three inlets and an outlet, wherein the first testing pipe, the second testing pipe and the cleaning pipe are respectively connected with the at least three inlets, and wherein the outlet is connected with the at least one connecting port of the reservoir.
In reference to claim 4, Liu teaches a multiport valve including at least two inlets and an outlet, wherein the first testing pipe and the cleaning pipe are respectively connected with the at least two inlets, and wherein the outlet is connected with the at least one connecting port of the reservoir (Paragraph [0026] microfluidic channels include valves).
In reference to claim 5, Liu teaches a multiport valve including at least three inlets and an outlet, wherein the first testing pipe, the cleaning pipe and the liquid-draining pipe are respectively connected with the at least three inlets, and wherein the outlet is connected with the at least one connecting port of the reservoir (Paragraph [0026] microfluidic channels include valves).
In reference to claim 6, Liu teaches a buffer element disposed at the dropping port of the reservoir and slightly touching the test area of the semiconductor element (Paragraph [0027] portion of the fluidic probe may deform to create a seal, but then returns to shape after dismounting).
In reference to claim 7, Liu teaches wherein the semiconductor element is a wafer, a single chip, or a semiconductor package (Paragraph [0027] wafer).
In reference to claim 8, Liu teaches wherein the injection device further includes a blocking element selectively pressed against the dropping port of the reservoir (Paragraph [0026] microfluidic channels include valves block the fluids from flowing).


In reference to claim 10, Liu teaches: 
a supporter supporting a semiconductor element (Figure 1, wafer stage 103), wherein the semiconductor element has a plurality of electrode pads and a test area (Figure 2, 231, 229); 
a testing member disposed above the supporter (Figure 2, 221), including a plurality of electric-conduction elements (Figure 2, 223, 231) and at least one opening (Figure 2, 229), and utilized to test electric signals of the semiconductor element, wherein the position of the opening is corresponding to the test area (Paragraph [0027]); 
an injection device, including: 
a base (Figure 2, 217, fluidic mount); 
a reservoir disposed on the base (Figure 2, 209, fluidic probe and Paragraph [0030 having a well]) and including at least one connecting port and a dropping port (Figure 2, 211, conduits), wherein the dropping port is slightly touching the test area of the semiconductor element (Paragraph [0027] the integrated electro-microfluidic probe card is then mounted with the wafer); 
a first testing pipe connected with the at least one connecting port of the reservoir and utilized to inject a first testing liquid into the reservoir (Figure 2, 207 and Paragraph [0026], one microchannel and Figure 5, 508, flow test fluid); 
a cleaning pipe connected with the at least one connecting port of the reservoir and utilized to inject a cleaning liquid into the reservoir for cleaning the reservoir and the test area of the semiconductor element (Figure 2, 207 and Paragraph [0026], a second microchannel and Figure 5, 516, and Paragraph [0040 ] flush test fluid with cleaning fluid); and 

a test platform electrically connected with the testing member, the injection device and the actuating element to provide at least one of an electric power and a testing signal to the testing member, the injection device and the actuating element (Figure 1, 10533).

In reference to claim 11, Liu teaches a second testing pipe connected with the at least one connecting port of the reservoir and utilized to inject a second testing liquid into the reservoir (Paragraph [0037] second test fluid added in a second test fluid input 203).
In reference to claim 12, Liu teaches a multiport valve including at least three inlets and an outlet, wherein the first testing pipe, the second testing pipe and the cleaning pipe are respectively connected with the at least three inlets, and wherein the outlet is connected with the at least one connecting port of the reservoir.
In reference to claim 13, Liu teaches a multiport valve including at least two inlets and an outlet, wherein the first testing pipe and the cleaning pipe are respectively connected with the at least two inlets, and wherein the outlet is connected with the at least one connecting port of the reservoir (Paragraph [0026] microfluidic channels include valves).
In reference to claim 14, Liu teaches a multiport valve including at least three inlets and an outlet, wherein the first testing pipe, the cleaning pipe and the liquid-draining pipe are respectively connected with the at least three inlets, and wherein the outlet is connected with the at least one connecting port of the reservoir (Paragraph [0026] microfluidic channels include valves).

In reference to claim 16, Liu teaches wherein the semiconductor element is a wafer, a single chip, or a semiconductor package (Paragraph [0027] wafer).
In reference to claim 17, Liu teaches wherein the supporter is a supporter of a semiconductor prober or a supporter of a test handler (Figure 2, 213 probes).
In reference to claim 18, Liu teaches wherein the testing member is a probe card; the plurality of electric-conduction elements are probes; and the probes are electrically connected with the electrode pads (Figure 2, 213, Paragraph [0027]).
In reference to claim 19, Liu teaches wherein the testing member is a test socket; the plurality of electric-conduction elements are electric-conduction contacts; and the electric-conduction contacts are electrically connected with the electrode pads (Figure 2, 213, 223, Paragraph [0027]).
In reference to claim 20, Liu teaches wherein the injection device further includes a blocking element selectively pressed against the dropping port of the reservoir (Paragraph [0026] microfluidic channels include valves block the fluids from flowing).
In reference to claim 21, Liu teaches wherein the reservoir has a plurality of dropping ports, and the dropping ports are arranged in an array (Paragraph [0015] array of pipette tips).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON BOWERS whose telephone number is (571)272-1888. The examiner can normally be reached Flex M-F 7am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.B/            Examiner, Art Unit 2851     




/JACK CHIANG/            Supervisory Patent Examiner, Art Unit 2851